Stephens, J.
1. A person holding the office of justice of the peace in this State does not vacate the office by ceasing to be a resident of the district for which he was elected, where he continues to reside within the State, and where the fact of his cessation of residence has not been judicially ascertained. Political Code (1910), § 264 (5).
2. A petition which alleged damage to the petitioner by conduct of the defendant in issuing, by virtue of his office as justice of the peace in the district for which he had been elected a justice, a fi. fa. on the foreclosure of a laborer’s lien against the petitioner, and causing the fi. fa. to be levied on certain property of the petitioner, and in after-wards rendering judgment in the proceedings in the petitioner’s absence, *509he having ceased, to be^a resident of the district and residing elsewhere in the State, but which did not allege that the fact of his having ceased to be a resident of the district for which he had been elected justice had been judicially ascertained, failed to allege that, in committing the acts complained of he was acting in a capacity other than in the performance of a judicial duty.
Decided March 13, 1929.
M. B. Eubanks, for plaintiff. Graham Wright, for defendant.
3. Since judicial officers are not responsible in damages for acts bona fide performed in the administration of their judicial duties, and since it appears from the petition that the damage suffered by the petitioner was caused solely by acts of the defendant performed in the discharge of his judicial duties as justice of the peace, and it does not appear that at the time he was not acting bona fide in the performance of such duties, the petition failed to set out a cause of action, and was properly dismissed on demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eoneur.